Dismissed and Memorandum Opinion filed September 6, 2007







Dismissed
and Memorandum Opinion filed September 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00177-CV
____________
 
JOAN DELORES CRAWFORD TAYLOR SOUTHERN, INDIVIDUALLY 
AND AS INDEPENDENT CO‑EXECUTOR OF THE ESTATE OF 
PAUL SOUTHERN, Appellant
 
V.
 
BEVERLY ANN KERR, INDIVIDUALLY AND AS INDEPENDENT CO‑EXECUTOR
OF THE ESTATE OF PAUL SOUTHERN
AND CYNDI MARIE SHOFNER, Appellees
 

 
On Appeal from
Probate Court No. 2
Harris County,
Texas
Trial Court Cause
No. 356,906
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 14, 2007.  On August 23, 2007, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 6, 2007.
Panel consists of Chief Justice Hedges, Justices Yates and Frost.